DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, Claims 1-21, in the reply filed on 2/9/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden, and the Examiner has not provided any basis for asserting that the hypothetical different process, i.e., growing insects to maturity in the container, is materially different.  This is not found persuasive because the product is materially different from the process at least inasmuch as it does not require the step of removing larvae from the container, which is a claimed feature that would need to be searched only for the method claims; furthermore, the apparatus claims could be used without eggs, therefore broadening greatly the search and prior art readable on those claims. As indicated in the Restriction Requirement, the apparatus and process claims are classified in different areas, and selecting one or the other would therefore necessitate disparate searches of varying scope.
Applicants’ further argument that it is “overwhelmingly likely” that a reference disclosing the first two steps of the claimed method, would also disclose the step of removing matured insects, is not commensurate with the actual prior art, which reveals many different uses for fluid-tight containers with first and second colors. However, should Applicant maintain that the step of removing matured insects is known in the art in view of the apparatus and step of dispensing insect eggs, i.e., the “providing the [apparatus]” and “dispensing a plurality of insect eggs” of claim 22, then Applicant is 
Applicant’s election without traverse of Species A, Figures 1-10 in the reply is acknowledged.
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the other side" in line 6. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “one side of the member” in the last line of the claim is distinct from the “one side of the member” previously recited in lines 5-6 of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, U.S. Patent No. 2,804,045 (submitted by Applicants on IDS filed 6/15/2020), in view of Courtright, U.S. Patent Application Publication No. 2014/0020630 A1.
see figures 1 and 2, 1:30-32, and 1:45-51), wherein the fluid-tight container comprises:
A base (11) having a first portion (portions of 11 extending in B, E sections; see figures 1 and 2) and a second portion (portion of 11 extending in S portion; see id.);
At least one wall (12) enclosing the base and coupled to the base to form a fluid-tight seal (see id., noting that the wall is integral with the base);
Wherein the first portion of the base comprises a first color (see 1:53-58); and
Wherein the second portion of the base comprises a second color darker than the first color. See 1:53-60.
Scott does not teach that the first portion defines a recess.
Courtright, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs, teaches that it is known in the art to have a container (12) comprising a base (60), wherein a portion of the base defines a recess (58). See figures 2 and 3 and paragraph [0029].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first portion of the base of Scott to define a recess, as taught by Courtright, in order to provide a depression such that any eggs and debris that inadvertently enters the first portion of the base is maintained in the recess and does not exit the tray. See Courtright at paragraph [0029]; see also Scott at figure 2, 2:3-9, and 2:13-21, noting that Scott teaches the eggs initially floating on the brine, such that they might inadvertently traverse the first partition #13 as hatched animals swim 
Re Claim 2, Scott as modified by Courtright teaches that a liquid is disposed within the fluid-tight container. See Scott at 1:66-72.
Re Claim 5, Scott as modified by Courtright teaches that the base comprises a rectangular shape. See Scott at figure 1.
Re Claim 6, Scott as modified by Courtright at least suggests that the base and the at least one wall comprise a single piece of material. See Scott at figure 2, showing the uninterrupted hatching for the base and walls. Although Scott as modified by Courtright is silent as to whether the material is molded, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to facilitate manufacturing of the container and use a well-known manufacturing technique. Whether the material is a single molded piece, or manufactured in an alternate and functionally-equivalent manner, is not disclosed as being critical in Applicants’ Specification, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 7, Scott as modified by Courtright teaches that the first color comprises white and the second color comprises black. See Scott at 1:53-61.
Re Claim 8, Scott as modified by Courtright teaches that the first portion and the second portion are contiguous. See Scott at figures 1 and 2.
see Scott at 1:53-57) and a light source (sun) is positioned and oriented to emit light through the translucent portion into the fluid-tight container. See Scott at 1:72-2:3.
Re Claim 11, Scott as modified by Courtright teaches that the at least one wall includes two wall sections (one of the longitudinal walls forming Scott 12 where 15, 16 are attached and one of the adjacent transverse walls forming Scott 12 where other 15, 16 are attached; see Scott at figure 1), wherein a dividing member (Scott 14): extends over the base between the two wall sections (see Scott at figures 1 and 2), and defines a gap between the base and the dividing member (see id.), wherein the dividing member is configured to permit insect larvae to pass from one side of the member to the other side of the member (the dividing member of Scott as modified by Courtright could be used for insect larvae, rather than shrimp larvae; see Scott at 1:41-45 and 2:4-6; “configured to permit insect larvae to pass…” does not positively require insect larvae, but requires only that the larvae be configured to pass) and prevent an insect egg hatching debris from passing from one side of the member to the other side of the member. See id. and Scott at 1:16-20 and 2:3-6.
Re Claim 13, Scott does not teach a vibration generator.
Courtright again teaches a vibration generator (70) to output a mechanical vibration to the recess. See paragraph [0029].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott to have a vibration generator to output a See id.
Re Claim 14, Scott as modified by Courtright teaches that the vibration generator is attached to an outside surface of the fluid-tight container at a location proximate to the first portion. See id.; Courtright at figure 3.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Courtright as applied to claim 2 above, and further in view of Shapiro Ilan et al., U.S. Patent Application Publication No. 2011/0139075 A1 (hereinafter Shapiro Ilan) and Day et al., U.S. Patent No. 3,685,489 (hereinafter Day).
Re Claim 3, Scott as modified by Courtright is silent as to a heat source.
Shapiro Ilan, similarly directed to a device for cultivating animal larvae, teaches that it is known in the art to have a fluid-tight container (26) and a cultivation medium (37 and solution; see paragraph [0023]) disposed within the container, further comprising a heat source (see paragraph [0018]) positioned to maintain a predetermined temperature of the container. See id. and paragraphs [0015]-[0016].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright to have a heat source positioned to maintain a predetermined temperature of the fluid-tight container, as taught by Shapiro Ilan, in order to optimize cultivation conditions for the animals. See Shapiro Ilan at paragraph [0015].
Although Scott as modified by Courtright and Shapiro Ilan is silent as to the heat source positioned maintain a predetermined temperature of the liquid, Day, similarly see, e.g., Abstract), teaches that it is known in the art to have a liquid disposed in a fluid-tight container (10; see 2:60-67), further comprising means for maintaining a predetermined temperature of the liquid disposed in the fluid-tight container. See 1:32-41 and 3:57-68.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the heat source of Scott as modified by Courtright and Shapiro Ilan to be positioned to maintain a predetermined temperature of the liquid, as taught by Day, in order to optimize cultivation of the crustaceans of Scott. See id.; Scott at 1:15-16.
Re Claim 4, Scott as modified by Courtright, Shapiro Ilan, and Day teaches a temperature measuring device (Shapiro Ilan sensors for 30; see Shapiro Ilan at paragraphs [0015]-[0019]) configured to measure and regulate the temperature of the liquid disposed in the fluid-tight container.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Courtright as applied to claim 9 above, and further in view of Novello, U.S. Patent No. 3,086,497.
Re Claim 10, Scott as modified by Courtright does not teach a light source as claimed.
Novello, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs (see, e.g., 1:50-55), teaches that it is known in the art to have a fluid-tight container (16) attached to a base structure (12), wherein at least a portion of at least one wall of the container allows light through (see 2:21-25 and 3:32-see id. and figure 2), wherein the light source is attached near an outer surface of the container to the base structure. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright to have a light source attached near an outer surface of the fluid-tight container, as taught by Novello, in order to provide an artificial source of illumination if sunlight is not readily available. Furthermore, although Scott as modified by Courtright and Novello teaches the light source attached near, rather than to, an outer surface of the container, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to obviate the need for a separate base structure to support the light source. Applicants’ Specification does not allege any criticality of having the light source attached to the outer surface, as opposed to near the outer surface (see Spec. at paragraph [0028], disclosing a variety of permissible configurations, including “positioned separately from the fluid-tight container 300.”).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Courtright as applied to claim 1 above, and further in view of Busot et al., U.S. Patent No. 4,607,595 (hereinafter Busot).
Re Claim 12, Scott as modified by Courtright does not teach a slope as claimed.
Busot, similarly directed to a device for sorting animals by promoting their migration to a desired first portion of the container (see, e.g., 1:22-45), teaches that it is known in the art to have a fluid-tight container (1) comprising the first portion (8) and a See figures 1 and 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first portion of Scott as modified by Courtright to define a slope inclining from the recess to the second portion, as taught by Busot, in order to direct shells or other debris directly into the recess, or to provide a secondary mechanism for trapping shells and debris, i.e., trapped in Busot 16. See Busot at figure 1 and 2:20-26.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Courtright as applied to claim 1 above, and further in view of Du et al., U.S. Patent Application Publication No. 2020/0249608 A1 (hereinafter Du).
Re Claim 15, Scott as modified by Courtright teaches that the first portion, rather than the second portion, defines a releasable hole (Scott 17 is releasable by 18; see Scott at figure 1 and 2:7-9) to drain a liquid and a plurality of crustacean larvae from the first portion. See Scott at 2:7-12.
Du, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs using a fluid-tight container (100; see figure 1 and paragraphs [0028] and [0030]), the container comprising a first portion (lower portion of 100) comprising a first color (see paragraph [0032]) and a second portion (upper portion of 100) comprising a second color darker than the first color (see id.), teaches that it is known in the art that certain species of insect larvae are induced to migrate for separation from egg debris from a lighter environment to a darker environment. See 
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the resealable hole of Scott as modified by Courtright to be in the second portion, as taught by Du, in order to use the device of Scott as modified by Courtright for separating insect larvae from their shells for easier collecting and harvesting. Such a modification is merely a change in the intended use of the device—to harvest insects instead of crustaceans—and uses the same technique of attracting an animal to dark or light areas as known in the art.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Courtright as applied to claim 1 above, and further in view of Du and Hall, U.S. Patent No. 10,912,288 B1.
Re Claim 16, Scott as modified by Courtright teaches that the fluid-tight container further comprises a structure (Scott 17, 18) configured to extract a liquid and a plurality of crustacean larvae from the first portion, rather than the second portion. See Scott at figure 1 and 2:7-12. Scott as modified by Courtright teaches that the structure is a passive drain, rather than a pump. See id.
Du, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs using a fluid-tight container (100; see figure 1 and paragraphs [0028] and [0030]), the container comprising a first portion (lower portion of 100) comprising a first color (see paragraph [0032]) and a second portion (upper portion of 100) comprising a second color darker than the first color (see id.), teaches that it is known in the art that certain species of insect larvae are induced to migrate for See paragraphs [0032]-[0033]. It is noted that Du teaches the opposite of Scott, namely that insect larvae, opposite to crustaceans, are known to prefer darkness.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the drain of Scott as modified by Courtright to be in the second portion, as taught by Du, in order to use the device of Scott as modified by Courtright for separating insect larvae from their shells for easier collecting and harvesting. Such a modification is merely a change in the intended use of the device—to harvest insects instead of crustaceans—and uses the same technique of attracting an animal to dark or light areas as known in the art.
Additionally, Hall, similarly directed to a device for hatching animal larvae from eggs and separating the animals at a desired stage of growth from the eggs and debris (see, e.g., 4:23-44) using a container (102), teaches that it is known in the art to have the container further comprise a suction or vacuum device (112) configured to extract a plurality of insects from a harvesting portion. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the drain of Scott as modified by Courtright and Du to be a mechanical means for extracting the liquid and plurality of insect larvae from the second portion, as taught by Hall, in order to more quickly remove the larvae, and to ensure that all of the larvae are effectively removed from the container. Although Scott as modified by Courtright, Du, and Hall teaches a suction or vacuum device, rather than a pump, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the suction or vacuum device to be a pump, in See Spec. at paragraphs [0049]-[0050]. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Courtright as applied to claim 1 above, and further in view of Du and Sassmannshaus et al., U.S. Patent Application Publication No. 2019/0281799 A1 (hereinafter Sassmannshaus).
Re Claim 17, Scott as modified by Courtright is silent as to a chemical deterrent located in the first portion. Instead, Scott as modified by Courtright teaches using darkness for deterring the larvae from the second portion. See Scott at 1:53-61 and 1:72-2:6.
Du, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs using a fluid-tight container (100; see figure 1 and paragraphs [0028] and [0030]), the container comprising a first portion (lower portion of 100) comprising a first color (see paragraph [0032]) and a second portion (upper portion of 100) comprising a second color darker than the first color (see id.), teaches that it is known in the art that certain species of insect larvae are induced to migrate for separation from egg debris from a lighter environment to a darker environment. See 
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the deterrent of Scott as modified by Courtright to be in the first portion, as taught by Du, in order to use the device of Scott as modified by Courtright for separating insect larvae from their shells for easier collecting and harvesting. Such a modification reflects merely a change in the intended use of the device—to harvest insects instead of crustaceans—and uses the same technique of attracting an animal to dark or light areas as known in the art.
Additionally, Sassmannshaus, similarly directed to a device for harvesting insects and separating them from unwanted debris (see, e.g., paragraph [0010]), teaches that it is known in the art to use, either individually or in combination, positive stimulus (1006) and negative stimulus (1002 in figure 10; referred to as #702 in paragraph [0093]) for inducing migration of wanted insects from a first portion (200) to a second portion (1010) for collection (see figure 10 and paragraphs [0089]-[0090] and [0093]), the stimuli including, inter alia, a chemical deterrent or attractant (pheromones) and light or dark. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright and Du to have a chemical deterrent located in the first portion, as taught by Sassmannshaus to be used with light or dark (Scott as modified by Courtright and Du teach light or dark to induce migration away from debris; see Scott at 1:72-2:6; Du at paragraphs [0032]-[0034]), in 
Re Claim 18, Scott as modified by Courtright is silent as to a chemical attractant located in the second portion. Instead, Scott as modified by Courtright teaches using light for attracting the larvae to the first portion. See Scott at 1:53-61 and 1:72-2:6.
Du, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs using a fluid-tight container (100; see figure 1 and paragraphs [0028] and [0030]), the container comprising a first portion (lower portion of 100) comprising a first color (see paragraph [0032]) and a second portion (upper portion of 100) comprising a second color darker than the first color (see id.), teaches that it is known in the art that certain species of insect larvae are induced to migrate for separation from egg debris from a lighter environment to a darker environment. See paragraphs [0032]-[0033]. It is noted that Du teaches the opposite of Scott, namely that insect larvae, opposite to crustaceans, are known to prefer darkness.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the attractant of Scott as modified by Courtright to be in the second portion, as taught by Du, in order to use the device of Scott as modified by Courtright for separating insect larvae from their shells for easier collecting and harvesting. Such a modification reflects merely a change in the intended use of the device—to harvest insects instead of crustaceans—and uses the same technique of attracting an animal to dark or light areas as known in the art.
Additionally, Sassmannshaus, similarly directed to a device for harvesting insects and separating them from unwanted debris (see, e.g., paragraph [0010]), teaches that it see figure 10 and paragraphs [0089]-[0090] and [0093]), the stimuli including, inter alia, a chemical deterrent or attractant (pheromones) and light or dark. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright and Du to have a chemical attractant located in the second portion, as taught by Sassmannshaus to be used with light or dark (Scott as modified by Courtright and Du teach light or dark to induce migration away from debris; see Scott at 1:72-2:6; Du at paragraphs [0032]-[0034]), in order to effectively attract the insect larvae from the second portion into the first portion for efficient collection.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Courtright as applied to claim 1 above, and further in view of Drake, U.S. Patent No. 2,984,207.
Re Claim 19, Scott as modified by Courtright does not teach that the fluid-tight container further comprises a removable opaque cover.
Drake, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs (see, e.g., 1:15-20), teaches that it is known in the art to have a fluid-tight container (10) comprising a base (20) having a first portion (C) and a second portion (H), wherein the first portion of the base comprises a first color (see 3:45-57), and wherein the second portion of the base comprises a second color see 3:39-45 and 4:14-19), wherein the fluid-tight container further comprises an opaque cover (74). See 3:39-41.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the fluid-tight container of Scott as modified by Courtright to further comprise an opaque cover, as taught by Drake, in order to ensure darkness in the egg sections B, E of Scott, i.e., prevent any sunlight from reaching those sections (see Scott at figure 1 and 1:72-2:3) so that the hatched larvae migrate towards the outlet section S. See also Drake at 3:39-41. Although Scott as modified by Courtright and Drake is silent as to whether the opaque cover is removable, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to allow the cover to be removed as desired, for example if the device is being used in a darker area where further shading is not necessary, or to facilitate cleaning of the device. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Courtright as applied to claim 1 above, and further in view of Schlesinger et al., U.S. Patent Application Publication No. 2009/0176303 A1 (hereinafter Schlesinger).
Re Claim 20, Scott as modified by Courtright does not teach that the fluid-tight container further comprises a removable substantially translucent or transparent cover.
see, e.g., paragraphs [0038] and [0077]-[0078]), teaches that it is known in the art to cultivate the larvae in a container comprising a removable substantially translucent or transparent cover (60). See figure 2 and paragraph [0058].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the fluid-tight container of Scott as modified by Courtright to comprise a removable substantially translucent or transparent cover, as taught by Schlesinger, in order to allow light transmission into desired areas of the container (see Scott at 1:70-2:3), while preventing release of the larvae or contaminants to enter the container. See Schlesinger at paragraph [0058].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Courtright, Busot, Shapiro Ilan, and Day.
Re Claim 21, Scott teaches an insect (functional language that Scott is capable of—Scott teaches crustaceans, but the device could be used with insects) separating device (see 1:16-20), comprising:
 A fluid-tight container (see figures 1 and 2, 1:30-32, and 1:45-51) comprising: a base (11) having a first portion (portions of 11 extending in B, E sections; see figures 1 and 2) and a second portion (portion of 11 extending in S portion; see id.); at least one wall (12) enclosing the base and coupled to the base to form a fluid-tight seal (see id., noting that the wall is integral with the base); at least a portion of the at least one wall being translucent (see 1:53-58); wherein the first portion of the base comprises a first color (see 1:53-58); and wherein the second portion of the base see 1:53-60) and contiguous with the first portion (see figures 1 and 2);
A liquid disposed in the fluid-tight container (see 1:66-72); and
A light source (sun) positioned and oriented to emit light through the translucent portion of the at least one wall into the fluid-tight container. See 1:72-2:3.
Scott does not teach that the first portion defines a recess and a slope; a vibration generator; a heat source; a temperature measuring device; or a processor as claimed.
Courtright, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs, teaches that it is known in the art to have a container (12) comprising a base (60), wherein a portion of the base defines a recess (58). See figures 2 and 3 and paragraph [0029]. Courtright further teaches a light source (42) positioned and oriented to transmit light into the container (see figure 1), the light being automatically controllable (via 44; see paragraphs [0013] and [0027] and claim 10); and vibration generator (70) coupled to the container (see figure 3) to output a mechanical vibration to the recess. See paragraph [0029].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first portion of the base of Scott to define a recess, as taught by Courtright, in order to provide a depression such that any eggs and debris that inadvertently enters the first portion of the base is maintained in the recess and does not exit the tray. See Courtright at paragraph [0029]; see also Scott at figure 2, 2:3-9, and 2:13-21, noting that Scott teaches the eggs initially floating on the brine, such that they might inadvertently traverse the first partition #13 as hatched animals swim 
It would have been further obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the light source of Scott to be similar to that of Courtright, i.e., artificial instead of natural, in order to use the device where or when sunlight is not readily available. See Scott at 1:72-2:3; Courtright at paragraph [0027]. Such a modification provides merely a functional equivalent means of providing light to attract the larvae, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been additionally obvious to modify Scott to have a vibration generator coupled to the container to output a mechanical vibration to the recess, i.e., first portion, as taught by Courtright, in order to aid the recess in cleaning the container and collecting debris. See id.
Additionally, Busot, similarly directed to a larvae separating device for sorting animals by promoting their migration to a desired first portion of the container (see, e.g., 1:22-45), teaches that it is known in the art to have a fluid-tight container (1) comprising the first portion (8) and a second portion (7), wherein the first portion defines a slope (15) inclining from the first portion to the second portion. See figures 1 and 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first portion of Scott as modified by Courtright to define a slope inclining from the recess to the second portion, as taught by Busot, in order to direct shells or other debris directly into the recess, or to provide a secondary See Busot at figure 1 and 2:20-26.
And Shapiro Ilan, similarly directed to a device for cultivating animal larvae, teaches that it is known in the art to have a fluid-tight container (26) and a cultivation medium (37 and solution; see paragraph [0023]) disposed within the container, further comprising a heat source (see paragraph [0018]) positioned to maintain a predetermined temperature of the container (see id. and paragraphs [0015]-[0016]); a temperature measuring device (sensors for 30; see paragraphs [0015]-[0019]) to measure the temperature of the fluid-tight container. Shapiro Ilan further teaches a processor (required for “programmable computer-controlled link” for automatic operation of 28; see paragraph [0017]) configured to execute processor executable instructions stored in memory (instructions and memory required for the computer program; see id.) to: receive a signal from the temperature measuring device (see paragraphs [0015]-[0019]), and output a signal to the heat source based on the signal from the temperature measuring device. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright and Busot to have a heat source positioned to maintain a predetermined temperature of the fluid-tight container, temperature measuring device to measure the temperature in the fluid-tight container, and processor configured to execute processor executable instructions stored in a memory to receive a signal from the temperature measuring device and output a signal to the heat source based on the signal from the temperature measuring device, as taught by Shapiro Ilan, in order to provide automatic environmental control in See Shapiro Ilan at paragraph [0015].
Although Scott as modified by Courtright, Busot, and Shapiro Ilan is silent as to the heat source positioned maintain a predetermined temperature of the liquid, Day, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs (see, e.g., Abstract), teaches that it is known in the art to have a liquid disposed in a fluid-tight container (10; see 2:60-67), further comprising means for maintaining a predetermined temperature of the liquid disposed in the fluid-tight container. See 1:32-41 and 3:57-68.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the heat source of Scott as modified by Courtright, Busot, and Shapiro Ilan to be positioned to maintain a predetermined temperature of the liquid, as taught by Day, in order to optimize cultivation of the crustaceans of Scott. See id.; Scott at 1:15-16.
Furthermore, Scott as modified by Courtright, Busot, and Shapiro Ilan is silent as to the processor configured to activate and deactivate the light source or the vibration generator. Shapiro Ilan teaches that the processor may be configured to control any and all aspects of environmental conditions with the container that might affect cultivation and growth. See paragraph [0019]. Courtright further teaches the light source being automatically activated and deactivated. See paragraphs [0013] and [0027] and claim 10.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright, Busot, and Shapiro In re Venner, 120 USPQ 192.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA L TSANG/           Primary Examiner, Art Unit 3642